   AO 245B (Rev. 09/17)     Judgment in a Criminal Case
                             Sheet I
                                                                                                                                                             AH         SAS

                                                UNITED STATES DISTRICT COURT                                                                  OCT O3 2018
                                                                                                                               JAMES
                                                                      Eastern District of Arkansas               By:_--.J'J4HI
                                                                                   )
                   UNITED STATES OF AMERICA                                        )      JUDGMENT IN A CRIMINAL CASE                                             DEPCLERK

                                         v.                                        )
                                                                                   )
                   RIGOBERTO RAMIREZ-LOAEZA                                               Case Number: 4:18-CR-00229-001 SWW
                                                                                   )
                                                                                   )      USM Number: 25159-265
                                                                                   )
                                                                                   )       Lisa Peters (appointed)
                                                                                   )      Defendant's Attorney
   THE DEFENDANT:
    liZI pleaded guilty to count(s)           1 of the indictment

    D pleaded nolo contendere to count(s)
       which was accepted by the court.
    D was found guilty on count(s)
       after a plea of not guilty.

   The defendant is adjudicated guilty of these offenses:

,--.::Ti::"t=le::&:::;:S:::e::::cti=·o:::n~----,;N:::::a::::tu=re::::o::::f::O:::::fli=en=s=e:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _...,;:o:::fti=e=n=se~E=n=d=e=d~----Count
l~_a_u_.s_._c_.§_1_32_6_(_a_)._ ___.,__11_Ie_ga_l_R_e_-E_n_t_ry_a_ft_er_D_e_p_o_rt_at_io_n_,_a_C_la_s_s_C_F_e_lo_n_y_ _ ___..._l3_/_51_2_0_1a____--'I!.....1
.....                                                                                                                                                      - ----,


1 . . . . . - . . -_ _ _ _ , .. _ _ _ _ _ __ _ _ _ _ _ _ _ _ . . . _ _ _ _                                                                             ___.I.____I_ _ _ .

          The defendant is sentenced as provided in pages 2 through                   __6_ _ _ of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
   • Count(s)        ------------
                                                                   Dis        D are dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States attorney for this district within 30 "ays of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defenoant must notify the court and United States attorney of material clianges in econounc circumstances.

                                                                                       10/2/2018
                                                                                      Date of Imposition of Judgment




                                                                                  ~+
                                                                                       Susan Webber Wright, United States District Judge
                                                                                      Name and Title of Judge


                                                                                               \o-3--d-Q\B
                                                                                      Date
AO 245B (Rev. 09/17) Judgment in Criminal Case
                .     Sheet 2 -   Imprisonment

                                                                                                                      2_ of
                                                                                                     Judgment -Page _ _       6
 DEFENDANT: RIGOBERTO RAMIREZ-LOAEZA
 CASE NUMBER: 4:18-CR-00229-001 SWW

                                                             IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  FIFTEEN (15) MONTHS




     liZI   The court makes the following recommendations to the Bureau of Prisons:

IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant participate in
non-residential substance abuse treatment and educational and vocational programs during incarceration.


     fiZI The defendant is remanded to the custody of the United States Marshal.

     0 The defendant shall surrender to the United States Marshal for this district:
            0 at     _________                     0 a.m.       0 p.m.      on

            0 as notified by the United States Marshal.

     0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            0 before 2 p.m. on
            0   as notified by the United States Marshal.

            0   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                            By---------------------
                                                                                              DEPlITY UNITED STATES MARSHAL
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     3    of        6
DEFENDANT: RIGOBERTO RAMIREZ-LOAEZA
CASE NUMBER: 4:18-CR-00229-001 SWW
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     TWO (2) YEARS




                                                    MANDATORY CONDITIONS

1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.      ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D   You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.      D   You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 24SB(Rev. 09/17) Judgment in a Criminal Case
                     Sheet 3D - Supervised Release
                                                                                             Judgment-Page _ _ of _ _ __
DEFENDANT: RIGOBERTO RAMIREZ-LOAEZA
CASE NUMBER: 4:18-CR-00229-001 SWW

                                        SPECIAL CONDITIONS OF SUPERVISION

1. Defendant must contact the U. S. Probation Office in the district to which the defendant is released within 72 hours of
release from the custody of the Bureau of Prisons and comply with all mandatory and standard conditions that apply.

2. In the event the defendant is deported following his incarceration, a special condition is imposed where he will not be
allowed to return to the United States during the period of his supervised release. If he does return illegally, it will be a
violation of his conditions of supervised release.
AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                               Judgment - Page        5     of        6
 DEFENDANT: RIGOBERTO RAMIREZ-LOAEZA
 CASE NUMBER: 4:18-CR-00229-001 SWW
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                      JVTA Assessment*                                                  Restitution
 TOTALS            $ 100.00                      $                                 $                               $



 D    The determination ofrestitution is deferred until        ----
                                                                              • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee_                                                          Total Loss**             Restitution Ordered                 Priority or Percentaee




TOTALS                               $           0.00
                                         ----------
                                                                                  s______o_.o_o_

D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D   the interest requirement is waived for the          D       fine   D   restitution.

       D the interest requirement for the            D fine        D     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 JOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 24S8 (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments
                                                                                                          Judgment- Page      6      of       6
DEFENDANT: RIGOBERTO RAMIREZ-LOAEZA
CASE NUMBER: 4:18-CR-00229-001 SWW

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of$ _1_0_0_.0_0_ _ _ _ due immediately, balance due

           D     not later than _ _ _ _ _ _ _ _ _ ,or
           D     in accordance with D C, D D,   D E,or                      D Fbelow;or

B     D    Payment to begin immediately (may be combined with            DC,          D D, or      D F below); or

C     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                         (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal mone!BIY penalties is due during
the period of imprisonment. All criminal mon~ penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
